—Appeal by the defendant from a judgment of the County Court, Nassau County (Calabrese, J.), rendered August 25, 1999, convicting him of robbery in the first degree (six counts), criminal use of a firearm in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record supports the hearing court’s determination that the police possessed the requisite reasonable suspicion to lawfully stop the livery cab in which he and his codefendant, Ishawn Brown, were passengers (see, People v Brown, 287 AD2d 464 [decided herewith]; see also, People v Sobotker, 43 NY2d 559, 563; People v Bhoje, 275 AD2d 419; People v Ryan, 224 AD2d 644). Furthermore, as we concluded in connection with the appeal by the codefendant Brown, the use of a showup identification procedure was permissible (see, People v Duuvon, 77 NY2d 541; People v Herrell, 278 AD2d 339), and the manner in which the subject *473showup was conducted was not unduly suggestive (see, People v Gonzalez, 229 AD2d 594; People v Grassia, 195 AD2d 607).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Ritter, J. P., Krausman, Luciano and H. Miller, JJ., concur.